DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Diperna on 04/26/2022.
The application has been amended as follows: 

1. (Currently Amended) A device for 3D printing, comprising:
a feeding pipe, wherein an opening extending along an axial direction of the feeding pipe is disposed on an outer wall of the feeding pipe; and
a sleeve sleeved on the feeding pipe, wherein a discharge port in communication with the opening is disposed on an outer wall of the sleeve,
wherein the outer wall of the sleeve comprises a first portion and a second portion, and the first portion and the second portion are slidable relative to each other along the axial direction for continuously adjusting the length of the discharge port, and wherein the first portion comprises a first upper stepped  surface, a first lower stepped surface and a first connecting surface connecting the first upper stepped surface and the first lower stepped surface.
2. (cancelled).   
3. (Currently Amended) The device according to claim 2, wherein upper stepped surface respectively, the first upper stepped surface is slidable relative to the second lower stepped surface along the axial direction, the first lower stepped surface is slidable relative to the second upper stepped surface along the axial direction, and a hollow area formed by the first lower stepped surface, the first connecting surface, the second lower stepped surface and the second connecting surface is the discharge port.
4. (Currently Amended) The device according to claim [[2]] 1, wherein the first portion is slidable relative to the feeding pipe, and the second portion is fixedly connected to the feeding pipe or integrally formed with the feeding pipe.
6. (Currently Amended) The device according to claim [[2]] 1, wherein both the first portion and the second portion are slidable relative to the feeding pipe.
8. (Currently Amended) The device according to claim 1, wherein the size of the discharge port is adjusted such that [[the]] a length of the discharge port matches lengths of intercept line segments of 
a cross-sectional contour line of a target printing region of a layer to be printed, wherein the target printing region is part or all of a printing region of the layer to be printed.
13. (Currently Amended) A control method of a device for 3D printing, wherein the device for 3D printing comprises:
a feeding pipe, wherein an opening extending along an axial direction of the feeding pipe is disposed on an outer wall of the feeding pipe; and
a sleeve sleeved on the feeding pipe, wherein a discharge port in communication with the opening is disposed on an outer wall of the sleeve; and
the control method comprises:
adjusting a size of the discharge port,
        wherein the outer wall of the sleeve comprises a first portion and a second portion, and the first portion and the second portion are slidable relative to each other along the axial direction, and
the adjusting the size of the discharge port comprises controlling the relative sliding between the first portion and the second portion for continuously adjusting the size of the discharge port,
wherein the first portion comprises a first upper stepped surface, a first lower stepped surface and a first connecting surface connecting the first upper stepped surface and the first lower stepped surface.
15. (Currently Amended) The control method according to claim 14, wherein upper stepped surface and the first lower stepped surface are in contact with the second lower stepped surface and the second upper stepped surface respectively, the first upper stepped surface is slidable relative to the second lower stepped surface along the axial direction, the first lower stepped surface is slidable relative to the second upper stepped surface along the axial direction, and a hollow area formed by the first lower stepped surface, the first connecting surface, the second lower stepped surface and the second connecting surface is the discharge port.
Allowable Subject Matter
Claims 1, 3-13 and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent claim 1, the closest prior art Farr et al ZHU (CN 107696470 – of record), teaches a control method of a device for 3D printing (see Abstract and Fig.18), comprising a feeding pipe (410), wherein an opening extending along an axial direction of the feeding pipe is disposed on an outer wall of the feeding pipe; and a sleeve (420) sleeved on the feeding pipe (410), wherein a discharge port (422) in communication with the opening is disposed on an outer wall of the sleeve (see Fig.18). 
However, similarly, as noted in the ISR written opinion, the Examiner also agrees that none of the documents/prior art teaches wherein the outer wall of the sleeve comprises a first portion and a second portion, and the first portion and the second portion are slidable relative to each other along the axial direction for continuously adjusting the length of the discharge port, and wherein the first portion comprises a first upper stepped  surface, a first lower stepped surface and a first connecting surface connecting the first upper stepped surface and the first lower stepped surface. 
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 3-12, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent claim 13, the closest prior art Farr et al ZHU (CN 107696470 – of record), teaches a control method of device for 3D printing (see Abstract and Fig.18), comprising a feeding pipe (410), wherein an opening extending along an axial direction of the feeding pipe is disposed on an outer wall of the feeding pipe; and a sleeve (420) sleeved on the feeding pipe (410), wherein a discharge port (422) in communication with the opening is disposed on an outer wall of the sleeve (see Fig.18) the control method comprises adjusting a size of the discharge port (see Abstract and Fig.18).  However, similarly, as noted in the ISR written opinion, the Examiner also agrees that none of the documents/prior art teaches wherein the outer wall of the sleeve comprises a first portion and a second portion, and the first portion and the second portion are slidable relative to each other along the axial direction, and the adjusting the size of the discharge port comprises: controlling the relative sliding between the first portion and the second portion for continuously adjusting the size of the discharge port, wherein the first portion comprises a first upper stepped surface, a first lower stepped surface and a first connecting surface connecting the first upper stepped surface and the first lower stepped surface. 
Therefore, claim 13 is deemed novel and non-obvious over the prior art of record.
Regarding claims 15-20, they depend from claim 13; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743